Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities And Exchange Commission Washington, D.C. 20549 FORM 10-QSB x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 0-12728 INTEGRAL VISION, INC. (Exact name of registrant as specified in its charter) Michigan 38-2191935 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 49113 Wixom Tech Drive Wixom, Michigan 48393 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (248) 668-9230 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES o NO x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The number of shares outstanding on each of the issuer's classes of common stock, as of the latest practicable date: As of August 8, 2007: Common Stock, No Par Value, Stated Value $.20 Per Share  29,566,409 Transitional Small Business Format (check one): YES o NO x INTEGRAL VISION, INC. FORM 10-QSB Report June 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets (unaudited) as of June 30, 2007 and December 31, 2006 3-4 Condensed Statements of Operations (unaudited) for the three months and the six months ended June 30, 2007 and 2006 5-6 Statement of Stockholders Deficit (unaudited) 7 Condensed Statements of Cash Flows (unaudited) for the six months ended June 30, 2007 and 2006 8 Notes to Condensed Financial Statements (unaudited) 9 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Controls and Procedures 22 PART II. OTHER INFORMATION Item 6. Exhibits 23 Signatures 24 2 INTEGRAL VISION, INC. Condensed Balance Sheets June 30, December 31, (Unaudited) (in thousands) Assets Current assets: Cash $ 59 $ 57 Accounts receivable 21 Inventories - Note A Other current assets 50 Total current assets Property and equipment: Builidng Improvements 4 4 Production and engineering equipment Furniture and fixtures 80 80 Computer equipment Marketing/demonstration equipment Less accumulated depreciation ) ) Net property and equipment Other assets - net of accumulated ammortization of $1,490,000 ($1,483,000 for 2006) 33 36 $ $ See notes to condensed financial statements. 3 INTEGRAL VISION, INC. Condensed Balance Sheets  Continued Current liabilities: Notes payable $ $ Accounts payable Accrued compensation and related costs Accrued interest 17 Other accrued liabilities 69 78 Deferred revenue for product sales - Total current liabilities Long-term debt Total liabilities Stockholders' deficit: Preferred stock, 400,000 shares authorized; none issued - - Common stock, without par value, stated value $.20 per share; 41,000,000 shares authorized; 29,511,409 shares issued and outstanding (29,491,409 in 2006) Additional paid-in capital Accumulated deficit ) ) Total stockholders deficit ) ) $ $ See notes to condensed financial statements. 4 INTEGRAL VISION, INC. Condensed Statements of Operations Three Months Ended June 30, (Unaudited) Revenue: (In thousands, except per share data) Net product sales $ 94 $ Net revenue from product development agreements - 48 Total revenues (See Note-B) 94 Costs of sales: Costs of sales for products 81 Cost of sales for product development agreements - 51 Depreciation and amortization 4 23 Total costs of sales 85 Gross margin 9 Other costs and expenses: Marketing General and administrative - net Engineering and development - net Total other costs and expenses Operating loss ) ) Other income (deductions) - (1 ) Interest income - 13 Interest expense ) (8 ) Net loss $ ) $ ) Basic and diluted loss per share: Net loss $ ) $ ) Weighted average number of shares of common stock and common stock equivalents, where applicable See notes to condensed financial statements. 5 INTEGRAL VISION, INC. Condensed Statements of Operations Six Months Ended June 30, 2007 (Unaudited) Revenue: (In thousands, except per share data) Net product sales $ $ Net revenue from product development agreements - Total revenues (See Note-B) Costs of sales: Costs of sales for products Cost of sales for product development agreements - Depreciation and amortization 10 44 Total costs of sales Gross margin 64 60 Other costs and expenses: Marketing General and administrative - net Engineering and development - net Total other costs and expenses Operating loss ) ) Other income 5 10 Interest income - 35 Interest expense ) ) Net loss $ ) $ ) Basic and diluted loss per share: Net loss $ ) $ ) Weighted average number of shares of common stock and common stock equivalents, where applicable 6 INTEGRAL VISION, INC. Statement of Stockholders' Deficit Common Stock Number of Shares Additional Paid- Accumulated Outstanding Amount In Capital Deficit Total (in thousands, except number of common shares outstanding) Balance at January 1, 2007 $ $ $ ) $ ) Issuance of 20,000 shares common stock from exercise of options 4 (2 ) 2 Net loss for the period ) ) Share based compensation 48 48 Balance at June 30, 2007 $ $ $ ) $ ) See notes to condensed financial statements. 7 INTEGRAL VISION, INC. Condensed Statements of Cash Flows Six Months Ended June 30, 2007 (Unaudited) (in thousands) Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 38 16 Amortization 6 42 Share-based compensation 48 80 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid and other 69 29 Accounts payable and other current liabilities 77 Deferred revenue 71 Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Purchase of property and equipment ) ) Additional Patents (3 ) (7 ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Proceeds from sale of Class 2 Notes - Net - Proceeds from Issuance of common stock 2 - Net Cash Provided By Financing Activities - Increase ('Decrease) in Cash 2 ) Cash at Beginning of Period 57 Cash at End of Period $ 59 $ Supplemental cash flows disclosure: Interest Paid $ 15 $ 15 Reclassification of inventory to fixed assets - $ See notes to condensed financial statements. 8 Notes to Condensed Financial Statements Integral Vision, Inc. The condensed financial statements in this report have been prepared by Integral Vision, Inc. without audit, pursuant to the rules of the Securities and Exchange Commission for quarterly reports on Form 10-QSB and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America for annual financial statements. These statements should be read in conjunction with the financial statements and notes for the year ended December 31, 2006, included in our form 10-KSB filed with the Securities and Exchange Commission on March 19, 2007. In the opinion of management, information included in this report reflects all adjustments, consisting only of normal, recurring adjustments, necessary for fair presentation of results for these interim periods. The results of operations for the three month and six month periods ended June 30, 2007 are not necessarily indicative of the results to be expected for the entire year ending December 31, 2007. Note A  Nature of Business Integral Vision, Inc. develops, manufactures, and markets flat panel display inspection systems to ensure product quality in the display manufacturing process. We primarily inspect Microdisplays and small flat panel displays, though the technology used is scalable to allow inspection of full screen displays and components. Our customers and potential customers are primarily large companies with significant investment in the manufacture of displays. Nearly all of our sales originate in the United States, Asia, or Europe. Our products are generally sold as capital goods. Depending on the application, display inspection systems have an indefinite life and are more likely to require replacement due to possible technological obsolescence than from physical wear. In 2006, we began activity associated with a product development agreement where we are compensated for a portion of our development costs for a certain best efforts product development. We may not be able to find future opportunities like this, but remain open to such development agreements where they facilitate the Companys strategic goals. Note B  Significant Accounting Policies Use of Estimates The preparation of condensed financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed financial statements. Estimates also affect the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Inventories Inventories are stated at the lower of first-in, first-out (FIFO) cost or market. Cost is computed using currently adjusted standards which approximates actual costs on a FIFO basis. We assess the recoverability of all inventory to determine whether adjustments for impairment are required. At June 30, 2007 and December 31, 2006, inventories consisted of the following amounts (net of obsolescence reserves of $79,000 at June 30, 2007 and $79,000 at December 31, 2006): 9 30-Jun-07 31-Dec-06 (in thousands) Raw materials $ $ Work in process Finished goods - $ $ Management periodically performs an analysis of our inventory to determine if its cost exceeds estimated net realizable value. Deferred Revenue Deferred revenue represents amounts periodically invoiced for sales orders in excess of amounts recognized as revenues. At June 30, 2007 there was deferred revenue for product sales of $183,000. At December 31, 2006 there was no deferred revenue. Revenue Recognition We recognize revenue in accordance with SOP 97-2, Software Revenue Recognition, Staff Accounting Bulletin No. 101 (SAB 101), and Staff Accounting Bulletin No. 104 (SAB 104) Revenue Recognition in Financial Statements. Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the selling price is fixed or determinable and collectibility is reasonably assured. We account for certain product sales of our flat panel display inspection systems as multiple-element arrangements. If specific customer acceptance requirements are met, the Company recognizes revenue for a portion of the total contract price due and billable upon shipment, with the remainder recognized when it becomes due (generally upon acceptance). We recognize all other product sales with customer acceptance provisions upon final customer acceptance. We recognize revenue from the sale of spare parts upon shipment. Revenue from service contracts is recognized over the life of the contract. Revenue is reported net of sales commissions of $2,989 and $8,798 for the three month and six month periods ended June 30, 2007 and $14,390 and $16,774 for the three month and six month periods ended June 30, 2006. Revenue is also derived through business agreements for product development. We conduct specified product development projects related to one of our principal technology specializations for an agreed-upon fee.
